DETAILED ACTION
This Office action is responsive to communication received 11/22/2019 – application papers received; 03/24/2020 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 15/583,863 05/01/2017 PAT 10486037 which is a CON of 14/836,729 08/26/2015 PAT 9675851 which is a CON of 13/826,111 03/14/2013 PAT 9186561.
Drawings
The drawings were received on 11/22/2019.  These drawings are acceptable.
Information Disclosure Statement
The IDS received 03/24/2020 contains the following discrepancy:  On page 1, Cite No 2, Patent Number 6994558 is associated with an inventor named Cortinovis and is directed to a “System for Fixing an Electrical Connector to a Disk-brake Caliper”.  Since the information provided on the IDS does not match the PTO records, this citation has been lined-through. 
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and 
I.   EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 10-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweigert (US PUBS 2011/0250986) in view of Antonious (USPN 6,123,627), Beach (US PUBS 2009/0088269), Bliss (USPN 6,776,723) and Stites (USPN 5,935,020). 
At the outset, it is noted that many claims share similar limitations and thus have been grouped by similarity, as necessary, in the following rejection, for brevity.  For instance, a comparison of the claim limitations finds that the limitations compared between claims 1 and 12 are generally similar, as are the limitations compared between claims 7 and 13; between claims 8 and 14; between claims 9 and 16; between claims 10 and 17; and between claims 11 and 18. 
As to claims 1-6, 10, 11, 12, 18, 19 and 20, the publication to Schweigert discloses a driver-type golf club head (100) having a head body, Figs. 1-11.  The golf club head body (100) comprises a head front portion (115), a head rear portion (114), a head heel portion (113), a head toe portion (217), a head sole portion (111), and a head top portion (112).  The golf club head further comprises a strikeface (215) at the head front portion (217) and comprising a strikeface centerpoint (212) and a strikeface perimeter (Fig. 2).  The golf club head further comprises a head volume between 130 cc and 600 cc, as disclosed in paragraph [0032], and a head center of gravity (element 211; Figs. 2, 10, and 11; paragraph [0037]).  When the golf club head is at an address position over the ground plane, a head vertical axis CG Z-axis (290) extends through the head center of gravity (211) and is orthogonal to the ground plane, as shown in Fig. 5.  Also, a head horizontal axis CG Y-axis (582) extends through the head center of gravity (211), and is orthogonal to the head vertical axis CG Z-axis (290), as shown in Figs. 2 and 9.  A loft plane of the golf club head may be tangent to the strikeface center point (213), when interpreting Fig. 4.  A front plane of the golf club head may extend through the strikeface center point (213) and parallel to the hosel axis, when interpreting Fig. 4. 
Here, Schweigert does not explicitly show an external weight structure located towards the head sole portion and the head rear portion of the head body, as required by claim 1, nor a weight structure located towards the head sole portion and the head rear portion of the head body, as required by claim 12.  Instead, Schweigert shows an arrangement in which the location of the center of gravity of the head is located toward the heel and rear portions of the club head, with a portion of an external weight structure protruding at least partially from an external contour of the head sole portion near the heel portion, as shown in FIGS. 2, 4, 5 and 8.   The teaching reference to Antonious shows it to be old in the art to position an external weight both adjacent to the sole and adjacent to any one of the heel portion, the toe portion or the rear portion of a club head in order to concentrate additional weight at one of the heel, toe or rear portions, respectively, so as to lower the center of gravity of the club head and to place the added weight at a location that benefits a golfer the most.  See col. 1, lines 43-57; col. 2, lines 58-67; col. 5, lines 23-43 and FIGS. 18-21 in Antonious.  In view of the patent to Antonious, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in Schweigert by locating the weight (120) towards the sole portion and closer to the rear portion (as opposed to closer to the heal portion) in order to locate the center of gravity low and to the rear of the club head, as may be desired by a golfer, whereby the lower and more rearward location of the center of gravity makes it easier to lift a struck golf ball and to improve the performance of the club head.  
In addition, Schweigert does not articulate various recitations found throughout the instant claims and related to the location of the center of gravity of the club head (e.g., “a CG height axis extends through the head center of gravity and intersects the head depth plane perpendicularly at a first intersection”, “a head CG height of the head center of gravity is measured, along the CG height axis, between the head center of gravity and the first intersection point”, “a head CG depth of the head center of gravity is measured, parallel to the ground plane and orthogonal to the front plane......", “the head CG height is approximately 0 mm to approximately 5.08 mm; the head CG depth is approximately 44 mm to approximately 102 mm", “an optimization characteristic defined by (a) the head volume magnitude added to (b) a a strikeface height between 50.8 mm and 53.34 mm (claim 12). 
Throughout the teaching reference to Beach, there are recitations of various optimum or workable ranges for the location of the center of gravity (CG) of the golf club head. For example, see paragraphs [0055], [0076], [0086] and [0096] in Beach.  Also, Beach is pertinent for teaching a strikeface height of between 50 mm and 65 mm so as to conform to USGA dimensional constraints (i.e., paragraphs [0050] and [0104]; FIG. 4 and dimension Hss).  In addition, each of the teaching references to Bliss and Stites promotes the advantages of providing a center of gravity located toward the lower sole portion and head rear portion.  See col. 6, lines 21-57 in Stites, wherein Stites discusses that improved performance and playability is realized when the center of gravity (CG) is located about 2.65 inches (67.31 mm) away from the face. Though the language in Stites describes a CGx distance (col. 6, lines 43-44), FIG. 2 in Stites would appear to inadvertently label the distance rearward from the face edge as “CGy”.  A reading of Stites clarifies that CGy is referring to a longitudinal distance parallel to the face plane and extending from the heel edge, as shown in FIG. 1.  Stites also teaches a golf club head at least 1.42 inches (36.06 mm) on a seven-wood club head, for example, with the addition of weight material provided toward the sole and rear head portions, as shown in FIG. 5 and as detailed in claims 1 and 2.  Bliss recognizes that the CG location may be varied to take advantage of the vertical gear effect to tailor the amount of back spin to a struck golf ball (col. 1, lines 55-60; col. 5, lines 1-38).  In view of the combined teachings to Beach, Bliss and Stites, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in Schweigert by locating the CG more toward the sole and more toward the rear of the club head to improve club head performance so that a more ideal trajectory may be realized for a struck golf ball.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Given the combined teachings of Beach, Bliss and Stites, which provide a discussion of improved club head performance by varying the location of the CG, one of ordinary skill in the art at the time of the invention would have found it obvious to optimize the various characteristics of the CG in Schweigert and would have had a reasonable expectation of success in enhancing club head performance.  The values for the optimization characteristic, the CG height and the CG depth are thus considered optimum or workable ranges discovered by routine experimentation.   Also, given the more specific teaching of a strikeface height in Beach, the skilled artisan would have also found it obvious to modify the Schweigert device to include a strikeface height between 50.8 mm and 53.34 mm in order to make the strikeface 
Also, more specific to claims 1, 7, 8, 13, 14 and 15, the golf club head (100) in Schweigert further comprises a weight structure (element 120; Figs. 1-5).  The weight structure (120) is located towards the sole portion of the head body.  The weight structure (120) protrudes at least partially from the external contour of the head sole portion.  As modified by Antonious, and as best understood, a perimeter of the weight structure (120) in Schweigert, when shifted towards the rear portion of the head, as taught by Antonious, would be approximately bounded by the 4 o’clock ray and the 9 o’clock ray of a bottom view of the club head.  Also, the center of gravity of the weight structure (120), when modified by the Antonious teachings, would necessarily be located between the 5 o’clock ray and the 8 o’clock ray. 
Also, more specific to claims 7, 8, 13 and 14, and in addition to the comments noted in the immediately aforementioned paragraph, the language "a head depth plane extends through the strikeface centerpoint, parallel to the head horizontal axis and perpendicular to the loft plane", "a second intersection point located at an intersection between the front plane and the ground plane; and a third intersection point located at an intersection between the head vertical axis and the ground plane”, and “a clock grid comprises at least: a 12 o'clock ray; a 3 o'clock ray; a 4 o'clock ray; …….a 9 o’clock ray when the golf club head is at the address position over the ground plane,…….the clock grid is centered along the 12 o’clock ray, at the midpoint………the 3 o’clock ray extends towards the head heel portion; the 9 o’clock ray extends towards the head toe portion; and the center of gravity of the weight structure, is located between the 5 o’clock ray  and the 8 o’clock ray” presents limitations that are merely measurements, imaginary planes and imaginary intersection points that relate to intended use/functional language.  There is no physical structure recited in these limitations that support these measurements, imaginary planes and imaginary intersection points.  Here, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  In this case the features of the weight structure and the location of the center of gravity of the modified Schweigert golf club head are configured and designed in a balanced manner to account for interplay between different features, and thus the location of the weight structure and the modified Schweigert design are capable of optimizing golf club head performance.

Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweigert (US PUBS 2011/0250986) in view of Antonious (USPN 6,123,627), Beach (US PUBS 2009/0088269), Bliss (USPN 6,776,723), Stites (USPN 5,935,020) and Kohno (USPN 7,137,905.  The publication to Schweigert, as modified by the combined teachings of Antonious, Beach, Bliss and Stites, shows a hosel structure (not numbered; Figs. 4, 8 and 9) having a bore for receiving a golf club shaft, the bore inherently including a hosel axis.  However, Schweigert, as modified by the combined teachings of Antonious, Beach, Bliss and Stites, lacks the claimed hosel moment of inertia.  The patent to Kohno discloses a hosel moment of inertia of between 4000 g-cm2 and 7000 g-cm2.  Kohno describes the moment of inertia as being measured about an axial centerline passing through a hole through which the shaft is inserted.  In other words, the moment of inertia is measured about the hosel axis.  A large hosel moment of inertia enhances directionality of a struck golf ball.  See column 7, lines 15-19.  Kohno further teaches the importance of properly locating the center of gravity of the head between 30 mm and 50 mm from the face plane.  See column 4, line 30 through column 5, line 9 in Kohno.  With the information disclosed by Kohno, it can be inferred that balancing the moment of inertia about the shaft axis (i.e., the hosel moment of inertia) and considering proper placement of the center of gravity of the head makes the club head easier to swing and 2 and 11000 g-cm2, the motivation being to enhance the directional travel of a struck golf ball and to make the club head easier to swing during off-center shots.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant’s attention is directed to the following rejections under nonstatutory double patenting and based upon eight (8) different prior patents:

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-16 of U.S. Patent No. 10,486,037.
For double patenting to exist as between the rejected claims and patent claims 1-16, it must be determined that the rejected claims are not patentably distinct from patent claims 1-16.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-20, it is clear that all the elements of instant claims 1-20 are to be found in patent claims 1-16.   The difference between instant claims 1-20 of the application and claims 1-16 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the claims of the ‘037 patent further require “a strikeface height between 50.8 mm and 53.34 mm”.  Thus the invention of claims 1-16 of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-16 of the patent, claims 1-20 are not patentably distinct from claims 1-16 of the patent.  Moreover, note the following observations:
	As to claims 1-6, see claim 1 of the ‘037 patent. 
	As to claim 7, see claim 2 of the ‘037 patent.
	As to claim 8, see claim 3 of the ‘037 patent.
	As to claim 9, see claim 4 of the ‘037 patent.
	As to claim 10, see claim 5 of the ‘037 patent.
	As to claim 11, see claim 6 of the ‘037 patent.
	As to claim 12, see claim 8 of the ‘037 patent.
	As to claim 13, see claim 9 of the ‘037 patent.
	As to claim 14, see claim 10 of the ‘037 patent.
	As to claim 15, see claim 11 of the ‘037 patent.
	As to claim 16, see claim 12 of the ‘037 patent.
	As to claim 17, see claim 13 of the ‘037 patent.
	As to claim 18, see claim 14 of the ‘037 patent.
	As to claim 19, see claim 15 of the ‘037 patent.
	As to claim 20, see claim 16 of the ‘037 patent. 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 10,238,938.
For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any 
	Specific to claims 1-20, it is clear that all the elements of instant claims 1-20 are to be found in patent claims 1-20.   The difference between instant claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the claims of the ‘938 patent further require a “face height being between 33 mm and 71 mm and the strikeface centerpoint positioned at a midpoint of the face height” along with “a head weight of the golf club head is approximately 185 grams to approximately 225 grams”.  Thus the invention of claims 1-16 of the patent is in effect a “species” of the “generic” invention of claims 1-20.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-16 of the patent, claims 1-20 are not patentably distinct from claims 1-16 of the patent.  Moreover, note the following observations:
	As to claims 1-8, see claims 1-5 and 15-18 of the ‘938 patent. 
	As to claim 9, see claims 8 and 9 of the ‘938 patent.
	As to claim 10, see claim 13 of the ‘938 patent.
	As to claim 11, see claims 6 and 19 of the ‘938 patent.
	As to claim 12-14, see claims 1-5 and 15-18 of the ‘938 patent.
	As to claim 15, see claim 12 of the ‘938 patent.
	As to claim 16, see claims 8 and 9 of the ‘938 patent.
	As to claim 17, see claim 13 of the ‘938 patent.
	As to claim 18, see claims 6 and 19 of the ‘938 patent.
	As to claims 19 and 20, see claims 1-5 and 15-18 of the ‘938 patent. 
/
/
Claims 1, 7, 8, 10, 11, 12, 13, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,764,206.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘206 patent include and therefore encompass the limitations of the instant claims, despite a slight difference in wording and arrangement of the claimed limitations.  Here, for example, the “head CG depth” and the “head volume” of claim 12 are recited in claim 1 of the ‘206 patent, while the “head CG height” of claim 1 is part of claim 2 of the ‘206 patent.  In addition, note the remaining observations, below:
As to claims 1 and 12, see claims 1, 2 and 11 of the ‘206 patent.
As to claims 7 and 13, see claims 1 and 16 of the ‘206 patent.
As to claims 8 and 14, see claims 1, 16 and 18 of the ‘206 patent, wherein the instant claimed range of between “the 4 o’clock ray and the 9 o’clock ray” is deemed to be an obvious variation of the range “5 o’clock ray and the 8 o'clock ray” of the ‘206 patent to provide the club head with a diverse weight distribution.
As to claim 10 and 17, see claims 1 and 16 of the ‘206 patent.
As to claims 11 and 18, see claim 2 of the ‘206 patent.
As to claim 15, see claims 1 and 16 of the ‘206 patent.

Claims 1, 7, 8, 10, 11, 12, 13, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,764,205.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘205 patent include and therefore encompass the limitations of the instant claims, despite a slight difference in wording and arrangement of the claimed limitations.  Here, for example, the “head CG depth” of claim 1 is recited in claim 1 of the ‘205 patent, while the “head CG height” of claim 1 is part of claim 11 of the ‘205 patent.  In addition, note the remaining observations, below:

As to claims 7 and 13, see claims 1, 16 and 19 of the ‘205 patent.
As to claims 8 and 14, see claims 1, 16 and 19 of the ‘205 patent, wherein the instant claimed range of between “the 4 o’clock ray and the 9 o’clock ray” is deemed to be an obvious variation of the range “5 o’clock ray and the 8 o'clock ray” of the ‘205 patent to provide the club head with a diverse weight distribution.
As to claims 10 and 17, see claims 1 and 16 of the ‘205 patent.
As to claims 11 and 18, see claim 11 of the ‘205 patent.
As to claim 15, see claims 1 and 16 of the ‘205 patent.

Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,675,851.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘851 patent include and therefore encompass the limitations of the instant claims, despite a slight difference in wording and arrangement of the claimed limitations.  Here, for example, the “head CG depth” and “head CG height” of claim 1 are recited in claim 13 of the ‘851 patent, while the “head volume” of claim 12 is also recited by claim 13 of the ‘851 patent.  In addition, note the remaining observations, below:
As to claims 1 and 12, see claims 1 and 13 of the ‘851 patent.
As to claims 7 and 13, see claims 1 and 19 of the ‘851 patent.
As to claims 8 and 14, see claims 1 and 19 of the ‘851 patent, wherein the instant claimed range of between “the 4 o’clock ray and the 9 o’clock ray” is deemed to be an obvious variation of the range “5 o’clock ray and the 8 o'clock ray” of the ‘851 patent to provide the club head with a diverse weight distribution.
As to claims 9 and 16, see claims 1 and 21 of the ‘851 patent.
As to claims 10 and 17, see claim 14 of the ‘851 patent.

As to claim 15, see claim 20 of the ‘851 patent.

Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,186,561.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘561 patent include and therefore encompass the limitations of the instant claims, despite a slight difference in wording and arrangement of the claimed limitations.  Note the remaining observations, below:
As to claims 1 and 12, see claim 1 of the ‘561 patent.
As to claims 7 and 13, see claim 17 of the ‘561 patent.
As to claims 8 and 14, see claim 17 of the ‘561 patent, wherein the instant claimed range of between “the 4 o’clock ray and the 9 o’clock ray” is deemed to be an obvious variation of the range “5 o’clock ray and the 8 o'clock ray” of the ‘851 patent to provide the club head with a diverse weight distribution.
As to claims 9 and 16, see claims 1 and 5 of the ‘561 patent.
As to claims 10 and 17, while not specifically expressed by the ‘561 patent, the ‘561 patent nonetheless encompasses an “optimization characteristic”, since the ‘561 claims encompass the volume, the head CG height and the head CG depth values of the present claims, which when combined as required by claims 10 and 17 would yield the required optimization characteristic greater than or equal to 425 cc.  
As to claims 11 and 18, see claims 1 and 20 of the ‘561 patent.
As to claim 15, see claim 14 of the ‘561 patent.
/
/
/
Claims 1, 7, 8, 10-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,168,429.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘429 patent include and therefore encompass the limitations of the instant claims, despite a slight difference in wording and arrangement of the claimed limitations.  Here, for example, the “head CG depth” and the “head CG height”  of claim 1 are recited in claim 1 of the ‘429 patent, while the “head volume” of claim 12 is part of claim 9 of the ‘429.  Note the remaining observations, below:
As to claims 1 and 12, see claims 1, 9 and 16 of the ‘429 patent.
As to claims 7 and 13, see claims 1, 16 and 21 of the ‘429 patent.
As to claims 8 and 14, see claims 1, 16 and 21 of the ‘429 patent, wherein the instant claimed range of between “the 4 o’clock ray and the 9 o’clock ray” is deemed to be an obvious variation of the range “5 o’clock ray and the 8 o'clock ray” of the ‘429 patent to provide the club head with a diverse weight distribution.
As to claims 10 and 17, while not specifically expressed by the ‘429 patent, the ‘429 patent nonetheless encompasses an “optimization characteristic”, since the ‘429 claims encompass the volume, the head CG height and the head CG depth values of the present claims, which when combined as required by claims 10 and 17 would yield the required optimization characteristic greater than or equal to 425 cc.  
As to claims 11 and 18, see claims, 1, 11, 12, 16, 19 and 20 of the ‘429 patent.
As to claim 15, see claim 10 of the ‘429 patent.

Claims 1, 7, 8, 10-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,144,722.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘722 patent include and therefore encompass the limitations of the instant 
As to claims 1 and 12, see claims 1 and 11 of the ‘722 patent.
As to claims 7 and 13, see claims 1, 16 and 18 of the ‘722 patent.
As to claims 8 and 14, see claims 1, 16 and 18 of the ‘722 patent. 
As to claims 10 and 17, see claim 1 of the ‘722 patent.
As to claims 11 and 18, see claims 1, 2 and 16 of the ‘722 patent.
As to claim 15, see claim 12 of the ‘722 patent.
Further Notes on Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below.  While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and/or USPNs listed here conflict, or do not conflict, with the claims of the instant application. 
      Copending United States Applications: 16/823719; 17/094682; 17/094707; 17/121501
      USPNs:  10080933; 10610745; 10357700; 10238938; 10207161; 10080933; 10857435; and 10434381
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711